Title: To Thomas Jefferson from Anthony S. Gadbury, 20 March 1802
From: Gadbury, Anthony S.
To: Jefferson, Thomas


            Dear Sir
              Alexandria 20 Mar. 1801 [i.e. 1802]
            I wrote you some days ago, informing you, I was in a disagreeable situation, for want of money in a strange place. I now have the pleasure to say I am releived by the arival of the mail the following evening.
            please to inclose the inclosd letter directed to Richmond, Va.
            Yrs Respectfully
            A. S. Gadbury
          